Supplemental Agreement to Exclusive Business Cooperation Agreement


This Supplemental Agreement to Exclusive Business Cooperation Agreement (“this
Supplemental Agreement”) is made and entered into by and between the following
Parties on January 1, 2011 in Jiaozuo, the People’s Republic of China (“China”
or “PRC”):


Party A:                      Henan Sky Fortune Ecological Technology Co., Ltd.
Address:
Floor 4, Building 23, No. 1 Cuizhu Street, High and New Technology Industrial
Development Zone, Zhengzhou, Henan Province, China



Party B:
Jiaozuo Yida Vegetable Oil Co., Ltd.

 
Address:         West Fengshou Road, Jiaozuo



Each of Party A and Party B shall be hereinafter referred to as a “Party”
respectively, and as the “Parties” collectively.


Whereas,


1.  
The Parties entered into an Exclusive Business Cooperation Agreement (“Original
Agreement”) on July 12, 2010, according to which Party A will provide Party B
with exclusive technical, consulting and other services in relation to Party B’s
principal business utilizing its own advantages in human resources, technology
and information;



2.  
The Parties agree to conclude a supplemental agreement pursuant to Article 2,
Article 5.1 and Article 12 of the Original Agreement with respect to the
undetermined issues in the Original Agreement.





Now, therefore, through mutual discussion, the Parties have reached the
following agreements:


1  
Definition



Except for otherwise provided herein, the term used herein shall have the same
meaning as that of the term used in the Original Agreement.


2  
The Calculation and Payment of the Service Fees



Both Parties agree to revise Article 2 of the Original Agreement as follows:


2.1  
 Party B shall pay an annual service fee to Party A in the equivalent amount of
Party B’s audited total amount of net income of such year (the “Annual Service
Fee”).



2.2  
Party B shall pay the Annual Service Fee for the previous year to the following
account of Party A before __________ of each year (the “Due Date”) in RMB cash:

Account Name: Henan Sky Fortune Ecological Technology Co., Ltd.
Opening Bank:
Account Number:


2.3  
Upon the prior written consent by Party A, the Due Date of the payment of Annual
Service Fee may be adjusted pursuant to the operational needs of Party B and
such adjustment shall be confirmed in writing by both Parties.

 
 
 

--------------------------------------------------------------------------------

 
 
3  
Disposal of Assets



3.1  
Without the written consent of Party A, Party B shall not dispose (including but
not limited to transfer, sell, donate, abandon, mortgage, pledge, etc.,
hereinafter collectively referred to as “Dispose”) any of its assets (other than
the sale of inventory in the ordinary course of Party B’s business as to which
there shall be no limitation) valued more than RMB1 Million.



3.2  
Party A shall have the right to instruct Party B to dispose any of Party B’s
assets, and use the gains from such disposal for any lawful purposes.



4 Effectiveness and Termination


This Supplemental Agreement is executed on the date first above written and
shall take effect as of such date.  If the Original Agreement were extended or
terminated, this Supplemental Agreement shall be simultaneously extended or
terminated.  This Supplemental Agreement and the Original Agreement shall be
equally binding to the Parties.


5 Governing Law and Resolution of Disputes


5.1  
The execution, effectiveness, construction, performance, amendment and
termination of this Supplemental Agreement and the resolution of disputes
hereunder shall be governed by the laws of China.



5.2  
In the event of any dispute with respect to the construction and performance of
the provisions of this Supplemental Agreement, the Parties shall negotiate in
good faith to resolve the dispute. In the event the Parties fail to reach an
agreement on the resolution of such a dispute within 30 days after any Party's
request for resolution of the dispute through negotiations, any Party may submit
the relevant dispute to the Zhengzhou Arbitration Commission for arbitration, in
accordance with its then-effective arbitration rules. The arbitration shall be
conducted in Zhengzhou, and the language used during arbitration shall be
Chinese. The arbitration ruling shall be final and binding on both Parties.



5.3  
Upon the occurrence of any disputes arising from the construction and
performance of this Supplemental Agreement or during the pending arbitration of
any dispute, except for the matters under dispute, the Parties to this
Supplemental Agreement shall continue to exercise their respective rights under
this Supplemental Agreement and perform their respective obligations under this
Supplemental Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
6 Severability


6.1  
This Supplemental Agreement shall constitute an inseparable part of the Original
Agreement. Except for otherwise expressly revised or superseded herein, the
provisions of the Original Agreement shall remain in effective.



6.2  
In the event that one or several of the provisions of this Supplemental
Agreement are found to be invalid, illegal or unenforceable in any aspect in
accordance with any laws or regulations, the validity, legality or
enforceability of the remaining provisions of this Supplemental Agreement shall
not be affected or compromised in any aspect. The Parties shall strive in good
faith to replace such invalid, illegal or unenforceable provisions with
effective provisions that accomplish to the greatest extent permitted by law and
the intentions of the Parties, and the economic effect of such effective
provisions shall be as close as possible to the economic effect of those
invalid, illegal or unenforceable provisions.



7 Language and Counterparts


This Supplemental Agreement is written in both Chinese and English language in
two copies, each Party having one copy with equal legal validity; in case there
is any conflict between the Chinese version and the English version, the
Chinese version shall prevail.
 

 
 [The Remainder of this page is intentionally left blank]
 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Supplemental Agreement to Exclusive Business Cooperation Agreement
as of the date first above written.




Party A: Henan Sky Fortune Ecological Technology Co., Ltd.
 
 
By: _/s/ Feng Hexi_______
Name: Feng Hexi
Title：Legal Representative




Party B: Jiaozuo Yida Vegetable Oil Co., Ltd.




By: _/s/ Feng Hexi__________
Name: Feng Hexi
Title：Legal Representative


 
 

--------------------------------------------------------------------------------

 